UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-551



In Re:   JULIUS S. BAKER, SR., Reverend,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-98-741-3-17BC)


Submitted:   June 18, 1998                  Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Julius S. Baker, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed this petition for a writ of mandamus seeking

to have this court direct the district court to act on his

complaint. We find no unreasonable delay in this case. Therefore,

while we grant leave to proceed in forma pauperis, we deny the

petition and the amended petition. We further deny Petitioner’s

motions for bail pending appeal and his “Motion for Extraordinary

Emergency Immediate Relief and Release from the Unlawful Restraint

on Petitioner[’s] Liberty.” We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2